Name: Commission Implementing Decision (EU) 2019/470 of 20 March 2019 repealing Decision 2005/779/EC concerning animal health protection measures against swine vesicular disease in Italy (notified under document C(2019) 2045) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: Europe;  regions of EU Member States;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 2019-03-22

 22.3.2019 EN Official Journal of the European Union L 80/49 COMMISSION IMPLEMENTING DECISION (EU) 2019/470 of 20 March 2019 repealing Decision 2005/779/EC concerning animal health protection measures against swine vesicular disease in Italy (notified under document C(2019) 2045) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary checks applicable in intra-Union trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2005/779/EC (2) was adopted following outbreaks of swine vesicular disease in Italy. It lays down animal health rules as regards swine vesicular disease for the regions of that Member State that are recognised as free from swine vesicular disease, and also for those regions of that Member State that are not recognised as free from that disease. (2) A programme for the eradication and monitoring of swine vesicular disease has been implemented in Italy for several years, with a view to achieving swine vesicular disease-free status for all regions of that Member State. (3) Italy has submitted new information to the Commission as regards the swine vesicular disease-free status of the region of Calabria, demonstrating that the disease has been eradicated from that region. (4) Following examination of the information submitted by Italy, and given the favourable results emanating from the implementation of the eradication and monitoring programme, the region of Calabria should be recognised as free from swine vesicular disease. (5) Since swine vesicular disease has now been eradicated in all regions of Italy, Decision 2005/779/EC has become obsolete and should be repealed. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/779/EC is repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 March 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) Commission Decision 2005/779/EC of 8 November 2005 concerning animal health protection measures against swine vesicular disease in Italy (OJ L 293, 9.11.2005, p. 28).